Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 18, 2022

                                      No. 04-22-00579-CV

                          IN THE INTEREST OF D.J.R., A CHILD

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA02365
                           Honorable Nicole Garza, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. The reporter’s record was originally due September 19, 2022, but was not filed.
On October 3, 2022, we ordered the court reporter, David J. Laurel, to file the reporter’s record
by October 13, 2022, but it was not filed. On October 18, 2022, we ordered Mr. Laurel to file the
reporter’s record by October 28, 2022. On October 27, 2022, Mr. Laurel notified this court that
the reporter’s record was not filed because appellant failed to pay or make arrangements to pay
the fee for preparing the record and appellant is not entitled to appeal without paying the fee for
preparation of the reporter’s record.

        On October 28, 2022, we advised Mr. Laurel that appellant is entitled to appeal without
paying the fee for preparation of the reporter’s record and we ordered Mr. Laurel to file the
reporter’s record by November 7, 2022. Again, the reporter’s record was not filed.

        On November 16, 2022, Mr. Laurel filed a second notice of late record explaining
“Notice of appeal was delivered to me within the past month; it remains unpaid.” Appellant is
entitled to appeal without paying the fee for preparation of the reporter’s record.

       It is ORDERED that David J. Laurel file the reporter’s record in this court no later than
November 28, 2022. See TEX. R. APP. P. 35.3(c). If the record is not received by such date, an
order will be issued directing Mr. Laurel to appear before this court in person and show cause
why he should not be held in contempt for failing to file the record. The clerk of this court shall
cause a copy of this order to be served on Mr. Laurel by certified mail, return receipt requested,
or give other personal notice of this order with proof of delivery. Because “[t]he trial and
appellate courts are jointly responsible for ensuring that the appellate record is timely filed,”
TEX. R. APP. P. 35.3(c), the clerk of the court is directed to serve a copy of this order on the
Honorable Nicole Garza, Judge of the 37th Judicial District Court.
It is so ORDERED on November 2022.

                                        PER CURIAM

ATTESTED TO: ________________________
             MICHAEL A. CRUZ,
             CLERK OF COURT